COOK, Judge
(concurring in the result):
The issue here is whether the accused’s plea of guilty should not have been accepted because the statement he made to Sergeant Welch was an “exculpatory no” that is not within the scope of Article 107, Uniform Code of Military Justice, 10 U.S.C. § 907. See United States v. Collier, 23 U.S.C.M.A. 173, 175, 48 C.M.R. 789, 791 (1974). Consequently, I perceive no need to determine whether, in the circumstances, Sergeant Welch was obligated, under Article 31(b), UCMJ, 10 U.S.C. § 831(b), to preface his question to the accused by advice as to the right to remain silent. Cf. United States v. Nowling, 9 U.S.C.M.A. 100, 25 C.M.R. 362 (1958). However, I agree that the accused’s use of a false name was not merely an “exculpatory no,” but a statement that had “intrinsic capability” [see United States v. Goldfine, 538 F.2d 815, 828 (9th Cir. 1976)] to hamper Sergeant Welch in the performance of his duty to apprehend the accused as an escapee. United States v. Collier, supra. I, therefore, join Chief Judge Everett in the determination that the acceptance of accused’s plea to specification 1 of the Charge was correct and in affirmance of the decision of the United States Navy Court of Military Review.